Title: From Thomas Jefferson to Samuel Campbell, 12 November 1792
From: Jefferson, Thomas
To: Campbell, Samuel



Sir
Philadelphia Nov. 12. 1792.

I am to acknolege the reciept of your favor accompanied by the 7th. vol. of Dr. Anderson’s Bee. Much pleased with this work, and desirous of continuing to recieve it, I should be obliged to you to be informed if Dr. Anderson has any correspondent at Richmond in Virginia through whom I could receive the work in future and pay the subscription, as I could not consent to permit Dr. Anderson to go on with the furnishing it but on the footing of other subscribers. I am Sir your most obedt. servt

Th: Jefferson

